DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Examiner acknowledges the cancellation of claims 3, 8-11 and 16-17. The Examiner also acknowledges the addition of claims 21-27.
Applicant’s arguments in view of the drawing amendments, see pages 7-9 of the Remarks, filed October 6, 2021, with respect to the drawing objections have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments in view of the drawing amendments, see page 9 of the Remarks, filed October 6, 2021, with respect to the specification objection have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 9 of the Remarks, filed October 6, 2021, with respect to the 35 U.S.C. 112 (b) Rejections of claims 16-18 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) Rejections of claims 16-18 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see pages 10-14 of the Remarks, filed October 6, 2021, with respect to the 35 U.S.C. 102 rejections of claims 1-3 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejections of claims 1-3 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see pages 14-15 of the Remarks, filed October 6, 2021, with respect to the 35 U.S.C. 103 rejections of claims 4-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 4-20 has been withdrawn. 
October 6, 2021 have been fully considered but they are not persuasive. 
While the Applicant has submitted new limitations within the independent claims which have not been previously considered, each of the claim scopes have changed for each of the independent claims. The Norris and Langlie references has been used to reject the claims as seen below. Thus, the arguments from the Applicant are addressed. 
Regarding the Applicant’s argument starting on page 11 stating that the office action does not present sufficient reasoning or evidence as to why the rectangular prism funnel of Norris cannot be modified to include the conical shape of Langlie, the Examiner respectfully disagrees. In Norris, the funnel is “preferably of rectangular cross-section” (Abstract). It does not limit the funnel to the rectangular cross-section as it is just “preferable”. Langlie teaches that the funnel shape of the input section (12, Figure 1) is conical (Figure 1, the input section has a conical shape). Also, in paragraph [026] of the Applicant’s specification there is no criticality placed on the shape of the inlet portion as it can have various shapes. The motivation statement “to hold the funnel easier during pouring and have the spout extended to deliver the liquid to its destination” was used as the rationale for the various elements that Langlie taught within the rejections of claims 19-20. It still applies as it is supported by the specification in Column 5, Lines 43-53. In addition, as seen on page 11 of the Remarks Kuo was used for claims 12 and 15. 

Regarding the argument on page 12 that the person having ordinary skill in the art would not modify Norris to be the rigid, plastic funnel of Langlie as the funnel of Norris is collapsible, the Examiner respectfully disagrees. Langlie was used to teach that the funnel can be conical. Additionally, the funnel of Norris is “preferably of rectangular cross-section” (Abstract). It does not limit the funnel to the rectangular cross-section as it is just “preferable”. The change of shape would not impede the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the funnel of Norris to not be collapsible as seen in Langlie, since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. See MPEP 2144.04(V)(B).

Regarding the Applicant’s arguments that there is not sufficient reasoning or evidence as to why a skilled artisan would include first and second mating portions as part of the input and output section, the Examiner respectfully disagrees. The motivation statement “to hold the funnel easier during pouring and have the spout extended to deliver the liquid to its destination” was used as the rationale for the various elements that Langlie taught within the rejections of claims 19-20. It still applies as it is supported by the specification in Column 5, Lines 43-53 of Langlie.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as seen in the Non-Final sent July 6, 2021, the Kuo reference was given to give further evidence that the first mating portion (212, Figure 2) .

Regarding the Applicant’s arguments that the office action does not provide sufficient evidence or reasoning as to why a person having ordinary skill in the art would modify Norris to refer to Langlie to incorporate bifurcating of the second mating portion into the outlet portion and adapter portion with the three portions all integral with one another, the Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, it may not have been as clear on the Examiner’s behalf. Langlie taught the second mating portion (28 and 30, Figure 2) that leads to the outlet section (22, Figure 1). Norris taught that the outlet portion (40 and 78, Figure 1) and the adapter portion (82, Figure 1) are angled relative to one antoher as well as both bifurcate from the output section (40, Figure 1). Through the combination it would have been obvious that the second mating portion of Langlie can be implemented on the output section of Norris as both connect to its respective funnel. Thus, a person would have found it obvious that the second mating portion bifurcates the outlet portion and the adapter portion with the motivation seen in the above responses to the Applicant’s arguments. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 7, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Norris (US 4245666 A) in view of Langlie (US 4130147 A) in further view of Kuo (20180155175 A1).
Regarding Claim 1:
Norris discloses a collecting device that has:
A funnel (14, Figure 1, the collecting member is the funnel) comprising: 
a) an input section (42, Figure 1, the funnel member is the input section) having:
i) an inlet portion (Column 3, Lines 43-50, the funnel member is the inlet portion) which is tapered (Figure 1, the inlet portion is tapered); 
b) an output section (40, Figure 1, the cup is the outlet section) having: 
ii) an outlet portion (40 and 78, Figure 1, the cup and tube is outlet portion) in fluid communication (Column 3, Lines 55-58) with the input section (42, Figure 1)  and adapted to engage with a fill port (Column 4, Lines 25-26, the outlet portion can communicate with a receptacle); and 
iii) an adapter portion (82, Figure 1, the socket member is the adapter portion) blocked from fluid flow from (Figure 1, the adapter portion (82) is not in fluid communication with the input section (42)) the input section (Column 3, Lines 43-50) and adapted to engage with a support member (Column 3, Lines 61-66, the support member is the base section (12)); 
wherein the outlet portion (40 and 78, Figure 1) is angled relative (Figure 1, the outlet portion is angled to the adapter portion) to the adapter portion (82, Figure 1).
	Norris does not disclose:
an inlet portion has a conical shape; 

second mating portion which is received by the first mating portion such that the output section is in fluid communication with the input section; 
ii) an outlet portion in fluid communication with the input section via the second mating section; 
wherein the second mating portion bifurcates to the outlet portion and the adapter portion such that the outlet portion and the adapter portion are integral with the second mating portion; and
wherein the outlet portion is angled relative to the second mating portion at an angle of about 90 degrees to about 160 degrees. 
Langlie teaches a funnel with spout extension that has:
a) an input section (12, Figure 1, the body is the input section) having: 
i) an inlet portion (16 and 18, Figure 1) has a conical shape (Figure 1, the inlet portion is conical); 
ii) a first mating portion (18 and 24, Figure 2) adjacent to and integral with the inlet portion (16 and 18, Figure 2) which is cylindrical (Figure 1, the first mating portion is cylindrical); 
b) an output section (22, Figure 1, the spout extension is the output section) having: 
i) a second mating portion (28 and 30, Figure 2) which is received by the first mating portion (18 and 24, Figure 2) such that the output section (22, Figure 1) is in fluid communication with the input section (12, Figure 1); 
ii) an outlet portion (22, Figure 1) in fluid communication with the input section (12, Figure 1) via the second mating portion (28 and 30, Figure 2); and 

It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Norris to include an input section, an inlet portion has a conical shape, a first mating portion, a second mating portion which is received by the first mating portion such that the output section is in fluid communication with the input section, the outlet portion and the second mating portion is angled relative to the second mating portion at an angle about 90 degrees to about 160 degrees, and an outlet port in fluid communication with the input section via the second mating section as taught by Langlie with the motivation to hold the funnel easier during pouring and have the spout extended to deliver the liquid to its destination.
It also would have been obvious to a person having ordinary skill in the art that the bifurcation of Norris of the outlet portion and adapter portion can have the second mating portion of Langlie as in Norris the input section (14, Figure 1) is connected to the output section (40, Figure 1). Thus, the second mating portion bifurcates into the outlet portion and the adapter and is integral in the combination of Langlie and Norris. 
Norris and Langlie do not teach:
ii) a first mating portion adjacent to and integral with the inlet portion which is cylindrical.
Kuo teaches a radiator funnel assembly that has:
ii) a first mating portion (208, Figure 1) adjacent to and integral with the inlet portion (204 and 206, Figure 2) which is cylindrical (Figure 2, the first mating portion (208) is cylindrical as well as adjacent and integral to the inlet portion).


Norris, Langlie, and Kuo teaches the invention as claimed, but does not specifically disclose the outlet portion is angled relative to the second mating portion at an angle of about 90 degrees to about 160 degrees.  However, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Please see MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Norris, Langlie, and Kuo to perform the outlet portion is angled relative to the second mating portion at an angle of about 90 degrees to about 160 degrees.
In the present case, Applicant appears to have placed no criticality on any particular angle because the angle is between about 90 degrees to about 160 degrees as seen in paragraphs [033] and [037] of the specification and it appears that the device of Norris, Langlie, and Kuo would work appropriately if made within the claimed range of angle.

In re Hutchison, 69 USPQ 138.

Regarding Claim 2:
Norris discloses:
Wherein the outlet portion (40 and 78, Figure 1) is configured to engage with the fill port (Column 4, Lines 25-26, the outlet portion can communicate with a receptacle) of a recreational vehicle.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding Claim 4:
Norris discloses:
Wherein the outlet portion (40 and 78, Figure 1) is angled relative to the adapter portion (82, Figure 1) at an angle of about 40 degrees to about 110 degrees (Figure 1, the outlet portion and adapter portion are at an angle of about 90 degrees).
Norris, Langlie, and Kuo teaches the invention as claimed, but does not specifically disclose the outlet portion is angled relative to the adapter portion at an angle of about 40 degrees to about 110 degrees.  However, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform 
In the present case, Applicant appears to have placed no criticality on any particular angle because the angle is between about 40 degrees to about 110 degrees as seen in paragraphs [008] and [037] of the specification and it appears that the device of Norris, Langlie, and Kuo would work appropriately if made within the claimed range of angle.

Regarding Claim 7:
Norris discloses:
Wherein the input section (42, Figure 1) is a separate piece from and mates with (Column 3, Lines 49-51) the output section (40, Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the input section be a separate piece from and mates with the output section, since it has been held by the courts making an integral structure separable (e.g. in a plurality of pieces), if so is desired, would require only ordinary skill. See MPEP 2144.04(V)(C)

Regarding Claim 12:
	Norris discloses:

	Norris and Langile do not teach:
Wherein the first mating portion has a friction fit with the second mating portion.
	Kuo teaches a radiator funnel assembly that has:
Wherein the first mating portion (212, Figure 2) has a friction fit (Paragraph [0060]) with the second mating portion (302, Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Norris and Langlie to include wherein the first mating portion has a friction fit with the second mating portion as taught by Kuo with the motivation to detachably attach the conduits to the funnel.  

Regarding Claim 15:
Norris discloses:
	An inlet portion (42, Figure 1).
	Norris and Langlie do not teach:
		Wherein the inlet portion tapers toward and is adjacent to the first mating portion.
	Kuo teaches:
Wherein the inlet portion (204 and 206, Figure 2) tapers toward and is adjacent (Figure 2, the inlet portion is tapered and adjacent to the first mating portion) to the first mating portion (212, Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Norris and Langlie to include wherein the inlet portion tapers toward and is adjacent to the first mating portion as taught by Kuo with the motivation to detachably attach the conduits to the funnel.  

Regarding Claim 18:
Norris discloses:
Wherein the funnel (14, Figure 1) is part of a funnel assembly (10, Figure 1, the collecting device is the funnel assembly) wherein the funnel assembly (10, Figure 1) includes the support member (12, Figure 1, the base section is the support member); and
wherein the support member (12, Figure 1) is adapted to be wedged between a support surface (Figure 4, the floor is the support surface) and the funnel (14, Figure 1) by being partially retained  (Figure 1, the support member is partially retained by the adapter portion) within the adapter portion (82, Figure 1).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Norris in view of Langlie in further view of Kuo and Gustafson (US 20130213762 A1).
Regarding Claim 5:
Norris discloses:
	An outlet portion (40 and 78, Figure 1) and an adapter portion (82, Figure 1).
Norris, Langlie, and Kuo do not teach:
Wherein there are one or more reinforcements between the outlet portion and the adapter portion.
	Gustafson teaches a concrete wall chute that has:
Wherein there are one or more reinforcements (23, Figure 5) between the outlet portion (Figure 5, the outlet portion is the portion that is on the closest portion of the wall) and the adapter portion (21 and 22, Figure 5, the inner and outer flanges are the adapter portion). 

It also would have been obvious to a person having ordinary skill in the art that the funnel (14, Figure 1) of Norris can have the reinforcements (23, Figure 5) of Gustafson where the reinforcement makes contact with the surface above the adapter portion. Thus, the one or more reinforcement will be between the outlet portion and the adapter portion. 

Regarding Claim 6:
The above-discussed combination of Norris, Langlie, Kuo, and Gustafson accounts for this subject matter where Gustafson teaches wherein the one or more reinforcements (23, Figure 4) are gussets (Paragraphs [0017-0018]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Norris in view of Langlie in further view of Kuo and Eddins (US 20040261902 A1).
Regarding Claim 13:
Norris discloses:
	A funnel (14, Figure 1).
Norris and Kuo do not teach:
Wherein the first mating portion, the second mating portion, or both are configured to engage with an end fitting of a hose.
	Langlie teaches:

	Norris, Kuo, and Langlie do not teach:
Wherein the first mating portion, the second mating portion, or both are configured to engage with an end fitting of a hose.
	Eddins teaches a quip fill cap for a toy water gun that has:
Wherein the funnel (28, Figure 4) is configured to engage with an end fitting of a hose (40, Figure 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Norris, Kuo, and Langlie to include wherein the first mating portion is configured to engage with an end fitting of a hose as taught by Eddins with the motivation to fill a tank with liquid without the need to constantly hold the hose. 
It also would have been obvious that in the combination that the first mating portion of Langlie could be configured to engage with an end fitting of a hose as seen in Eddins where the funnel is configured to engage with an end fitting of a hose.
Further regarding Claim 13, the phrases “configured to engage with an end fitting of a hose” is a statement of intended use and not given patentable weight (see MPEP 2114).

Regarding Claim 14:
Norris discloses:
	A funnel (14, Figure 1).
Norris and Kuo do not teach:

	Langlie teaches:
The first mating portion (18 and 24, Figure 2) has an inner diameter (Figure 2, the first mating portion has an inner diameter at the bottom of the input section) and the second mating portion (28 and 30, Figure 2).
	Norris, Kuo, and Langlie do not teach:
Wherein the first mating portion, the second mating portion, or both have an interior diameter, a threaded fitting, or both which allows for mating engagement with the end fitting of the hose.
	Eddins teaches:
Wherein the funnel (28, Figure 4) have an interior diameter (Figure 4, the funnel has an inner diameter) which allows for mating engagement with the end fitting of the hose (Paragraph [0045]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Norris, Langlie, and Kuo to include wherein the first mating portion have an interior diameter which allows for mating engagement with an end fitting of a hose as taught by Eddins with the motivation to fill a tank with liquid without the need to constantly hold the hose. 
It also would have been obvious that in the combination that the first mating portion of Langlie could be configured to engage with an end fitting of a hose as seen in Eddins where the funnel is configured to engage with an end fitting of a hose.

Claims 19 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Norris in view of Langlie in further view of Kuo and Gustafson. 
Regarding Claim 19:
Norris discloses a collecting device that has:
A funnel (14, Figure 1, the collecting member is the funnel) comprising: 
a) an input section (42, Figure 1, the funnel member is the input section) having: 
i) an inlet portion (Column 3, Lines 43-50, the funnel member is the inlet portion) which is tapered (Figure 1, the inlet portion is tapered); 
b) an output section (40, Figure 1, the cup is the outlet section) having: 
iii) an adapter portion (82, Figure 1) blocked from fluid flow from the input section (Figure 1, the adapter portion (82) is not in fluid communication with the input section (42)) and adapted to engage (Column 3, Lines 61-66) with a support member (12, Figure 1); and 
where the output section (40, Figure 1) bifurcates to the outlet portion (40 and 78, Figure 1) and adapter portion (82, Figure 1); and 
wherein the outlet portion (40 and 78, Figure 1, the cup and tube is outlet portion) is angled relative to the adapter portion (Figure 1, the outlet portion is angled to the adapter portion).
Norris does not disclose:
a) an input section having: 
i) an inlet portion has a conical shape; 
ii) a first mating portion adjacent to and integral with the inlet portion which is cylindrical, wherein the inlet portion tapers toward and is adjacent to the first mating portion; 

i) a second mating portion which is received by the first mating portion such that the output section is in fluid communication with the input section; 
ii) an outlet portion in fluid communication with the input section via the second mating portion and adapted to engage with a fill port; 
iv) one or more reinforcements between the outlet portion and the adapter portion;
where the second mating portion bifurcates to the outlet portion and adapter portion, such that the outlet portion and the adapter portion are integral with the second mating portion.
Langlie teaches a funnel with spout extension that has:
a) an input section (12, Figure 1, the body is the input section) having: 
i) an inlet portion (16 and 18, Figure 1) has a conical shape (Figure 1, the inlet portion is conical); 
ii) a first mating portion (18 and 24, Figure 2) adjacent to and integral with the inlet portion (16 and 18, Figure 2) which is cylindrical (Figure 1, the first mating portion is cylindrical); 
b) an output section (22, Figure 1, the spout extension is the output section) having: 
i) a second mating portion (28 and 30, Figure 2) which is received by the first mating portion (18 and 24, Figure 2) such that the output section (22, Figure 1) is in fluid communication with the input section (12, Figure 1); 
ii) an outlet portion (22, Figure 1) in fluid communication with the input section (12, Figure 1) via the second mating portion (28 and 30, Figure 2) and adapted to engage with a fill port (Column 5, Lines 49-53).


It also would have been obvious to a person having ordinary skill in the art that the bifurcation of Norris of the outlet portion and adapter portion can have the second mating portion of Langlie as in Norris the input section (14, Figure 1) is connected to the output section (40, Figure 1). Thus, the second mating portion bifurcates into the outlet portion and the adapter in the combination of Langlie and Norris. 
Norris and Langlie do not teach:
Wherein the inlet portion tapers toward and is adjacent to the first mating portion; 
ii) a first mating portion adjacent to and integral with the inlet portion which is cylindrical; and
iv) one or more reinforcements between the outlet portion and the adapter portion.
Kuo teaches a radiator funnel assembly that has:
ii) a first mating portion (208, Figure 1) adjacent to and integral with the inlet portion (204 and 206, Figure 2) which is cylindrical (Figure 2, the first mating portion (208) is cylindrical as well as adjacent and integral to the inlet portion); and 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Norris and Langlie to include a first mating portion adjacent to and integral with the inlet portion which is cylindrical and wherein the inlet portion tapers toward and is adjacent to the first mating portion as taught by Kuo with the motivation to detachably attach the conduits to the funnel.
	Norris, Langlie, and Kuo do not teach:
iv) one or more reinforcements between the outlet portion and the adapter portion.
Gustafson teaches a concrete wall chute that has:
Wherein there are one or more reinforcements (23, Figure 5) between the outlet portion (Figure 5, the outlet portion is the portion that is on the closest portion of the wall) and the adapter portion (21 and 22, Figure 5, the inner and outer flanges are the adapter portion). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Norris, Langlie, and Kuo to include wherein there are one or more reinforcements between the outlet portion and the adapter portion as taught by Gustafson with the motivation to add strength to the chute.
It also would have been obvious to a person having ordinary skill in the art that the funnel (14, Figure 1) of Norris can have the reinforcements (23, Figure 5) of Gustafson where the reinforcement makes contact with the surface above the adapter portion. Thus, the one or more reinforcement will be between the outlet portion and the adapter portion. 

In re Hutchison, 69 USPQ 138.

Regarding Claim 22:
Norris discloses:
Wherein the outlet portion (40 and 78, Figure 1) is angled relative (Figure 1, the outlet portion is angled to the adapter portion) to the input section (42, Figure 1).
	Norris, Kuo, and Gustafson does not teach:
Wherein the outlet portion is angled relative to the second mating portion at an angle of about 90 degrees to about 160 degrees. 
	Langlie teaches:
Wherein the outlet portion (22, Figure 1) is angled relative to the second mating portion (28 and 30, Figure 2) at an angle of about 90 degrees to about 160 degrees (Figure 2, the second mating portion and the end of the outlet portion are at an angle between 90 and 160 degrees). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Norris, Kuo, and Gustafson to include the outlet portion is angled relative to the second mating portion at an angle of about 90 degrees to about 160 degrees as taught by Langlie with the motivation to have the spout extended to deliver the liquid to its destination at an offset position.
Norris, Langlie, Gustafson, and Kuo teaches the invention as claimed, but does not specifically disclose the outlet portion is angled relative to the second mating portion at an angle of about 90 degrees to about 160 degrees.  However, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions 
In the present case, Applicant appears to have placed no criticality on any particular angle because the angle is between about 90 degrees to about 160 degrees as seen in paragraphs [033] and [037] of the specification and it appears that the device of Norris, Gustafson,  Langlie, and Kuo would work appropriately if made within the claimed range of angle.

Regarding Claim 23:
Norris discloses:
Wherein the outlet portion (40 and 78, Figure 1) is angled relative to the adapter portion (82, Figure 1) at an angle of about 40 degrees to about 110 degrees (Figure 1, the outlet portion and adapter portion are at an angle of about 90 degrees).
Norris, Langlie, Gustafson, and Kuo teaches the invention as claimed, but does not specifically disclose the outlet portion is angled relative to the adapter portion at an angle of about 40 degrees to about 110 degrees.  However, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform 
In the present case, Applicant appears to have placed no criticality on any particular angle because the angle is between about 40 degrees to about 110 degrees as seen in paragraphs [008] and [037] of the specification and it appears that the device of Norris, Langlie, Gustafson, and Kuo would work appropriately if made within the claimed range of angle.

Regarding Claim 24:
Norris discloses:
		An input section (42, Figure 1) and an output section (40, Figure 1).
	Norris, Gustafson, and Langile do not teach:
Wherein the first mating portion has a friction fit with the second mating portion.
	Kuo teaches a radiator funnel assembly that has:
Wherein the first mating portion (212, Figure 2) has a friction fit (Paragraph [0060]) with the second mating portion (302, Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Norris, Gustafson, and Langlie to include wherein the first mating portion has a friction fit with the second mating portion as taught by Kuo with the motivation to detachably attach the conduits to the funnel.  

Regarding Claim 25:
The above-discussed combination of Norris, Langlie, Kuo, and Gustafson accounts for this subject matter where Gustafson teaches wherein the one or more reinforcements (23, Figure 4) are gussets (Paragraphs [0017-0018]).

Claims 20 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Norris in view of Langlie in further view of Kuo, Gustafson, and Cook (US 20080142114 A1).
Regarding Claim 20:
	Norris discloses a collecting device that has:
A funnel assembly (10, Figure 1, the collecting device is the funnel assembly) comprising: 
a) an input section (42, Figure 1, the funnel member is the input section) having: 
i) an inlet portion (Column 3, Lines 43-50, the funnel member is the inlet portion) which is tapered (Figure 1, the inlet portion is tapered); 
b) an output section (40, Figure 1, the cup is the outlet section) having: 
iii) an adapter portion (82, Figure 1) blocked from fluid flow from the input section (42, Figure 1) and at least partially hollow (Figure 1, the adapter portion is blocked from fluid flow and is partially hollow); 
c) a support member (12, Figure 1) which is received in the adapter portion (82, Figure 1) so as to be wedged between a support surface (Figure 4, the floor is the support surface) and the output section (40, Figure 1) by being partially retained within the adapter portion (Column 3, Lines 61-66); 19Filed via EFS at USPTO.gov on March 10, 2021 Docket No. 2264.00 lUS 

wherein the outlet portion (40 and 78, Figure 1, the cup and tube is outlet portion) is angled relative to the adapter portion (Figure 1, the outlet portion is angled to the adapter portion).
	Norris does not disclose:
i) an inlet portion has a conical shape; 
ii) a first mating portion adjacent to and integral with the inlet portion which is cylindrical, wherein the inlet portion tapers toward and is adjacent to the first mating portion; 
b) an output section having: 
i) a second mating portion which is received by the first mating portion such that the output section is in fluid communication with the input section; 
ii) an outlet portion in fluid communication with the input section via the second mating portion and adapted to engage with a fill port; and 
iv) one or more reinforcements between the outlet portion and the adapter portion; 
v) one or more stops formed as one or more annular protrusions integrally formed about the outlet portion, wherein the one or more stops are configured to prevent further insertion of the outlet portion into the fill port; and 
wherein the second mating portion bifurcates to the outlet portion and adapter portion, such that the outlet portion and the adapter portion are integral with the second mating portion.
	Langlie teaches a funnel assembly with spout extension that has:

ii) a first mating portion (18 and 24, Figure 2) adjacent to and integral with the inlet portion (16 and 18, Figure 2) which is cylindrical (Figure 1, the first mating portion is cylindrical); 
b) an output section (22, Figure 1, the spout extension is the output section) having: 
i) a second mating portion (28 and 30, Figure 2) which is received by the first mating portion (18 and 24, Figure 2) such that the output section (22, Figure 1) is in fluid communication with the input section (12, Figure 1); 
ii) an outlet portion (22, Figure 1) in fluid communication with the input section (12, Figure 1) via the second mating portion (28 and 30, Figure 2) and adapted to engage with a fill port (Column 5, Lines 49-53).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Norris to include an input section, an inlet portion has a conical shape, a first mating portion, a second mating portion which is received by the first mating portion such that the output section is in fluid communication with the input section, and an outlet port in fluid communication with the input section via the second mating section and adapted to engage a fill port as taught by Langlie with the motivation to hold the funnel easier during pouring and have the spout extended to deliver the liquid to its destination.

It also would have been obvious to a person having ordinary skill in the art that the bifurcation of Norris of the outlet portion and adapter portion can have the second mating portion of Langlie as in Norris the input section (14, Figure 1) is connected to the 
Norris and Langlie do not teach:
Wherein the inlet portion tapers toward and is adjacent to the first mating portion; 
ii) a first mating portion adjacent to and integral with the inlet portion which is cylindrical; and
iv) one or more reinforcements between the outlet portion and the adapter portion; 
v) one or more stops formed as one or more annular protrusions integrally formed about the outlet portion, wherein the one or more stops are configured to prevent further insertion of the outlet portion into the fill port.
Kuo teaches a radiator funnel assembly that has:
ii) a first mating portion (208, Figure 1) adjacent to and integral with the inlet portion (204 and 206, Figure 2) which is cylindrical (Figure 2, the first mating portion (208) is cylindrical as well as adjacent and integral to the inlet portion); and 
wherein the inlet portion (204 and 206, Figure 2) tapers toward and is adjacent (Figure 2, the inlet portion is tapered and adjacent to the first mating portion) to the first mating portion (212, Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Norris and Langlie to include a first mating portion adjacent to and integral with the inlet portion which is cylindrical and wherein the inlet portion tapers toward and is adjacent to the first mating portion as taught by Kuo with the motivation to detachably attach the conduits to the funnel.
Norris, Langlie, and Kuo do not teach:
iv) one or more reinforcements between the outlet portion and the adapter portion; and 
v) one or more stops formed as one or more annular protrusions integrally formed about the outlet portion, wherein the one or more stops are configured to prevent further insertion of the outlet portion into the fill port.
Gustafson teaches a concrete wall chute that has:
Wherein there are one or more reinforcements (23, Figure 5) between the outlet portion (Figure 5, the outlet portion is the portion that is on the closest portion of the wall) and the adapter portion (21 and 22, Figure 5, the inner and outer flanges are the adapter portion). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Norris, Langlie, and Kuo to include wherein there are one or more reinforcements between the outlet portion and the adapter portion as taught by Gustafson with the motivation to add strength to the chute.
It also would have been obvious to a person having ordinary skill in the art that the funnel (14, Figure 1) of Norris can have the reinforcements (23, Figure 5) of Gustafson where the reinforcement makes contact with the surface above the adapter portion. Thus, the one or more reinforcement will be between the outlet portion and the adapter portion. 
	Norris, Gustafson, Langlie, and Kuo do not teach:
v) one or more stops formed as one or more annular protrusions integrally formed about the outlet portion, wherein the one or more stops are configured to prevent further insertion of the outlet portion into the fill port.
	Cook teaches a filling device for use with a container that has:

It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Norris, Gustafson, Langlie, and Kuo to include one or more stops formed as one or more annular protrusions integrally formed about the outlet portion and wherein the one or more stops are configured to prevent further insertion of the outlet portion into the fill port as taught by Cook with the motivation to seal and to set the depth of the outlet in a container to prevent the end of the outlet portion from contacting the fluid. 

It has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.

Regarding Claim 26:
Norris discloses:
	The output section (40, Figure 1) and the outlet portion (40 and 78, Figure 1).
Norris, Langlie, Kuo and Gustafson do not teach:
Wherein the output section includes one or more stops formed as one or more annular protrusions integrally formed about the outlet portion; and 

Cook teaches a filling device for use with a container that has:
Wherein the output section (106, Figure 2, the neck is the outlet portion and the output section) includes one or more stops (210, Figure 4) formed as one or more annular protrusions integrally formed (Paragraph [0016] and Figure 4, the stop is integrally formed with the funnel and may set the insertion depth) about the outlet portion (106, Figure 2); and
wherein the one or more stops are configured to prevent further insertion of the outlet portion (Paragraph [0016]) into the fill port (Paragraph [0010], the container (110) has an opening).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Norris, Gustafson, Langlie, and Kuo to include the output section includes one or more stops formed as one or more annular protrusions integrally formed about the outlet portion and wherein the one or more stops are configured to prevent further insertion of the outlet portion into the fill port as taught by Cook with the motivation to seal and to set the depth of the outlet in a container to prevent the end of the outlet portion from contacting the fluid.

Regarding Claim 27:
Norris discloses:
Wherein the outlet portion (40 and 78, Figure 1) is configured to engage with the fill port (Column 4, Lines 25-26, the outlet portion can communicate with a receptacle) of a recreational vehicle.
Ex parte Masham, 2 USPQ2d 1647 (1987).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Norris in view of Langlie in further view of Kuo and Cook.
Regarding Claim 21:
Norris discloses:
	The output section (40, Figure 1) and the outlet portion (40 and 78, Figure 1).
Norris, Langlie, and Kuo do not teach:
Wherein the output section includes one or more stops formed as one or more annular protrusions integrally formed about the outlet portion; and 
wherein the one or more stops are configured to prevent further insertion of the outlet portion into the fill port.
Cook teaches a filling device for use with a container that has:
Wherein the output section (106, Figure 2, the neck is the outlet portion and the output section) includes one or more stops (210, Figure 4) formed as one or more annular protrusions integrally formed (Paragraph [0016] and Figure 4, the stop is integrally formed with the funnel and may set the insertion depth) about the outlet portion (106, Figure 2); and
wherein the one or more stops are configured to prevent further insertion of the outlet portion (Paragraph [0016]) into the fill port (Paragraph [0010], the container (110) has an opening).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stanley (US 5785329 A) teaches a cart for draining oil that has a funnel, an input section, an output section, a support member, and the inlet portion is substantially conical.
Grant (US 5979516 A) teaches a funnel that has an input section, an output section, a support member, and the inlet portion is substantially conical.
	Hannick (US 5878799 A) teaches a penis drain fixture that has a funnel, an input section, an output section, a support member, and the inlet portion is substantially conical.
	Ingram (US 6340038 B1) teaches a versatile pouring system that has a funnel, an input section, an output section, a first mating portion, a second mating system, the first mating section is substantially cylindrical, and the inlet portion is substantially conical.
	Beaubien (US 3927703 A) teaches a movable extension for a funnel that has an input section, an output section, the first mating section is substantially cylindrical, the first mating section received the second mating section, a friction fit, and the inlet portion is substantially conical.

	Schaffner (US 5626174 A) teaches a radiator funnel that has an input section, an output section, a stop and can engage with a fill port. 
	Wychech (US 4559984 A) teaches a funnel that has an input section, an output section, a stop and can engage with a fill port. 
	Sather (US 3986538 A) teaches a funnel that has an input section, an output section, a stop and can engage with a fill port. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753